Motion Denied in Part as Moot and Order filed April 30, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-19-00306-CR
                             NO. 14-19-00308-CR
                             NO. 14-19-00309-CR
                             NO. 14-19-00310-CR
                             NO. 14-19-00311-CR
                             NO. 14-19-00312-CR
                             NO. 14-19-00313-CR

                     THE STATE OF TEXAS, Appellant
                                      V.

                          KAHLIL DEAN, Appellee

                 On Appeal from the 268th District Court
                         Fort Bend County, Texas
 Trial Court Cause Nos. 18-DCR-083497, 18-DCR-083704, 18-DCR-083833,
    18-DCR-083834, 18-DCR-083835, 18-DCR-083836, 18-DCR-083837

                                   ORDER

      The State of Texas filed notices of appeal in each of the above-numbered
cases, asserting it is appealing “the trial court’s order dismissing the State’s
indictment[s].” In its notices of appeal and appellate brief, the State contends it is
authorized to pursue appeals pursuant to article 44.01(a)(1) of the Texas Code of
Criminal Procedure because the trial court “dismissed the State’s indictments.” See
Tex. Code Crim. Proc. Ann. art. 44.01(a)(1).

      None of the records before us contains an order dismissing the State’s
indictments. The records before us contain the district court’s orders granting
“Defendant’s Motion in Bar of Prosecution for Lack of Jurisdiction and for Violation
of Constitutional Provisions”. On April 7, 2020, we ordered the district court to
clarify its signed orders and state whether, by way of signing the orders granting
“Defendant’s Motion in Bar of Prosecution for Lack of Jurisdiction and for Violation
of Constitutional Provisions”, it intended to and dismissed the State’s indictments in
the above-numbered cause numbers.

      On April 10, 2020, the State filed “State’s Motion to Supplement the Record
and Response to this Court’s Order to the Trial Court to Clarify its Order”. In its
motion the State stated:

      Following the entry of the trial court’s order granting Appellee’s
      Motion in Bar, the State filed a “Motion for Reconsideration and
      Alternative Motion for Clarification of Its Order Granting Defendant’s
      Motion in Bar.” The 268th District Court granted that motion, and its
      order stated, in relevant part, that the court, “GRANTS the State’s
      Motion for Reconsideration, withdraws the Order Granting
      Defendant’s Motion in Bar of Prosecution, and DENIES Defendant’s
      Motion in Bar of Prosecution.” . . .
      Through an oversight, this Order does not appear in the Clerk’s Record.
      The State would hereby move to supplement the Clerk’s Record to
      include this order as it may be dispositive of the appeal and this Court’s
      Order to the 268th Judicial District Court to clarify its order.
(internal citations omitted).

      The State also made arguments regarding its right to appeal and this Court’s
jurisdiction. The State prayed that this “Court order that the Clerk’s Record be
supplemented and that the State’s issues be found meritorious and this Court find
that it has jurisdiction to consider this appeal and ultimately the district court’s order
dismissing the State’s indictments be overturned and the cases remanded to the 268th
District Court for further proceedings.”

        On April 13, 2020, the State designated, pursuant to Texas Rule of Appellate
Procedure 34.5, the district court’s “Order on State’s Motion for Reconsideration
and in the Alternative Motion for Clarification”, signed on April 12, 2019 in cause
numbers 18-DCR-083833, 18-DCR-083834, 18-DCR-083835, 18-DCR-083836,
18-DCR-083837, “be included in the Clerk’s Record on the State’s appeal.” On
April 16, 2020, supplemental clerk’s records were filed in this Court containing the
requested orders. In light of the filed supplementation, we deny as moot that part of
the State’s motion asking “to supplement the Clerk’s Record to include” the district
court’s April 12, 2019 orders. We take the remainder of the State’s motion with the
case.



        .




                                                       PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.